ORDER
PER CURIAM:
Following a jury trial in the Circuit Court of Saline County, David Healey (“Healey”) was convicted of domestic assault in the second degree and sentenced as a prior and persistent offender to a fifteen-year prison term. Healey appeals, alleging that the trial court imposed a harsher sentence as punishment for exercising his right to stand trial. Finding no error, the judgment of the trial court is affirmed. Because a published opinion would have no precedential value, we have instead provided a separate memorandum of law to the parties explaining our ruling. Rule 30.25(b).